DATE 10/26/2015
                                                                                                              FILED IN
R




                                              NOTICE OF APPEALS                                        1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                 HOUSTON, TEXAS
                                                                                                      10/26/2015 10:52:07 AM
TO:         1ST COURT OF APPEALS
                                                                                                       CHRISTOPHER A. PRINE
                                                                                                               Clerk

From:       Deputy Clerk: IRMA MEDINA
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2000-34109E

VOLUME                       PAGE                       OR          IMAGE # 67580267

DUE 10/26/2015                                        ATTORNEY PRO-SE #1

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE ORDER SIGNED:                         7/13/2015

THIS CASE IS ASSOCIATED WITH MAIN CASE# 01-15-00207-CV

REQUEST TRANSCRIPT DATE FILED                                        N/A

NOTICE OF APPEAL DATE FILED                                         10/16/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 10
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: D, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/IRMA MEDINA
                                                                            IRMA MEDINA, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
Pgs-2

MODIX
JU2FN (NSD#)    JUSTICE INFORMATION MANAGEMENT SYSTEM       OCT 26, 2015(C1)
INT6510                    CIVIL CASE INTAKE                OPT: _____ - INT
                         GENERAL PARTY INQUIRY              PAGE:    1 -    1

CASE NUM: 200034109E_ PJN> __ TRANS NUM: _________ CURRENT COURT: 151 PUB? _
CASE TYPE: GARNISHMENT AFT JUDGMENT         CASE STATUS: ACTIVE
STYLE: LEMONS, RITA                       VS LEE, JOE PAYTON
=============================================================================
                        **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR         PERSON NAME                   PTY  ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00004-0001 DEF         HICKMAN, JOYCE LEE
_     00003-0001 DEF         LEE, RUTHIE
_     00002-0001 DEF         LEE, JOE PAYTON
_     00001-0001 PLT         LEMONS, RITA                        PRO-SE




==> (4) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP